                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR228

      vs.
                                                      AMENDED FINAL ORDER OF
CHRISTOPHER HARPER,                                        FORFEITURE

                     Defendant.


       This matter is before the Court upon the United States’s Motion for Final Order of

Forfeiture, ECF No. 63. The Court reviewed the record in this case and finds as follows:

       1.     On July 31, 2019, the Court entered an Amended Preliminary Order of

Forfeiture, ECF No. 56, pursuant to 21 U.S.C. §§ 841 and 853; and 18 U.S.C. § 924

based upon the defendant’s pleas of guilty to Counts one and two and the Forfeiture

Allegation of the Information. Pursuant to the Amended Preliminary Order of Forfeiture,

defendant’s interest in the $4,383.00 U.S. currency was forfeited to the United States.

       2.     Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

August 1, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication

was filed herein on October 3, 2019. ECF No. 62.

       3.     The Court has been advised by the United States no Petitions have been

filed. From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture will be granted.

       IT IS ORDERED:
A.    The Motion for Final Order of Forfeiture, ECF No. 63, is granted.

B.    All right, title and interest in and to the $4,383.00 U.S. currency held by

      any person or entity is hereby forever barred and foreclosed.

C.    The $4,383.00 U.S. currency is hereby forfeited to the United States of

      America.

D.    The United States is directed to dispose of said property in accordance

      with law.



Dated this 16th day of October, 2019.

                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge
